412 N.W.2d 469 (1987)
226 Neb. 525
Merica Freelin FOOKS, Appellee,
v.
Jeffrey Nathan FOOKS, Appellant.
No. 86-052.
Supreme Court of Nebraska.
September 18, 1987.
Michael J. O'Bradovich, Omaha, for appellant.
No appearance for appellee.
HASTINGS, C.J., BOSLAUGH, WHITE, CAPORALE, SHANAHAN and GRANT, JJ., and COLWELL, District Judge, Retired.
PER CURIAM.
This appeal is directed toward the child support provisions of a decree of dissolution. The court ordered appellant to pay the sum of $127 per month child support for each of two children, increasing periodically until the children reach majority. The court further ordered payment of a portion of monthly child care expenses, not to exceed $171 per month, to be paid by appellant.
We have adopted child support guidelines to be effective October 1, 1987, which would fix the support obligation at approximately $253 per month for support (assuming the approximately equal income of the parties, as is the case here). The guidelines also specify that day care expenses are to be considered independently of the support amount. We are aware of the necessity in this case of child care for the two children of tender years (6 and 3).
We are also aware that the appellant's net income is $850 per month. The ability of the appellant to pay, without completely removing any incentive but to run to avoid payments, it seems to us, cannot be fixed at an amount above $350 per month total support for the two children, including child care contributions. See Salmon v. Salmon, 219 Neb. 899, 367 N.W.2d 142 (1985). It is therefore the order of this court that the appellant, Jeffrey Nathan Fooks, pay $250 per month for support, and $100 per month for day care expenses, or a total of $350 per month. All such amounts are to be paid to the clerk of the district court. The order of the district court, as so modified, is affirmed.
AFFIRMED AS MODIFIED.